DETAILED ACTION
The following is a first office action upon examination of application number 17/657797. Claims 21-40 are pending in the application and have been examined on the merits discussed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/4/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-28, 30-36, and 38-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 21-29 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 30-37 are directed to a system comprising a processor; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. Claims 38-40 are directed to a non-transitory computer-readable medium, which is a manufacture, and this a statutory category of invention. 
(Step 2A) The claims recite an abstract idea instructing how to provide analytics data and recommendations to a sub-merchant, which is described by claim limitations reciting:  receiving, at an acquirer … and from the sub-merchant of a payment facilitator, a request for analytics data associated with transaction data received at one or more point of sale terminals operated by the sub-merchant or other sub-merchants associated with the payment facilitator; detecting, within the request for analytics data, a transactions-based goal designated by the sub-merchant for a predetermined period of time; querying, subsequent to the receiving and based on the transactions-based goal, a transaction database of the acquirer … for the analytics data; transmitting the analytics data from the acquirer … to a sub-merchant …; and generating, for display …, an … dashboard presenting the analytics data, wherein the presented analytics data comprises a recommendation for achievement of the transactions-based goal. The identified recited limitations in the claims describing providing analytics data and recommendations to a sub-merchant (i.e., the abstract idea) fall within the “Mental Processes” grouping of abstract ideas since they can be performed by a human, mentally or with pen and paper or, alternatively, “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices, commercial interactions and business relations. Dependent claims 22, 24, 27, 28, 31, 33, 35, 36, and 39, recite limitations that further describe providing analytics data and recommendations to a sub-merchant (i.e., the abstract idea); thus, these claims only further narrow the abstract idea and are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements such as the acquirer processor computing system, sub-merchant computing system, and screen of the sub-merchant computing system, in claim 21; the memory having processor-readable instructions stored therein, processor configured to access the memory and execute the processor- readable instructions, which when executed by the processor configures the processor to perform plurality of functions, acquirer processor computing system, sub-merchant computing system, and screen of the sub-merchant computing system, in claim 30; and the memory having processor-readable instructions stored therein, acquirer processor computing system, sub-merchant computing system, and screen of the sub-merchant computing system, in claim 38, do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a processor/computer.
Additional elements such as receiving, at an acquirer processor computing system, transmitting the analytics data from the acquirer processor computing system to a sub-merchant computing system, and generating, for display on a screen of the sub-merchant computing system, an electronic dashboard, do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology. Further, these additional elements only add insignificant extra-solution activities (data gathering/output). Similarly, additional elements in claims 23, 26, 32, 34, and 40, do not yield an improvement and only add extra-solution activities. Additional elements in claims 25 related to computer gestures do not provide an improvement; further, these limitations are recited at a high level of generality and only generally link the abstract idea to a technological environment or field of use. 
Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements such as receiving, at an acquirer processor computing system, transmitting the analytics data from the acquirer processor computing system to a sub-merchant computing system, and generating, for display on a screen of the sub-merchant computing system, an electronic dashboard, do not yield an improvement and only add extra-solution activities. With respect to data gathering extra-solution activities, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). With respect to data display extra-solution activities, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26, 30-32, 34, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 8799122 (Del Favero); in view of US 8935247 (Tholome).

As per claim 21, Del Favero teaches: a computer-implemented method for providing analytics data to a sub-merchant from one or more payment acquirer processing computer systems, comprising: receiving, at an acquirer processor computing system and from the sub-merchant of a payment facilitator, a request for analytics data associated with transaction data received at one or more point of sale terminals operated by the sub-merchant or other sub-merchants associated with the payment facilitator; (Col 4 ln 35-47 the fraud detection system receives a notification that a user has marked a fraud flag as "YES" for a particular financial transaction. In one embodiment of the invention, the user may review their financial transaction information using a financial accounting application (e.g., a web-based application provided by a financial institution or an application executing on a client (114A, 114N) which has obtained the financial transaction information for the user from one or more financial institutions). If the user does not recognize being responsible for that particular financial transaction, the user may set the fraud flag to "YES." In Step 204, the fraud detection system identifies the payee associated with the flagged financial transaction. Col 5 ln 44-48 Turning to FIG. 2C, in Step 224, the fraud detection engine obtains payee and potential fraud window information from the fraud alert table. According to one or more embodiments of the invention, this data identifies a potential origin of fraud, as discussed above. Col 6 ln 24-34 transaction entries within the financial transaction table (302) are used to update the associated entries in a fraud aggregation table (304). More specifically, each financial transaction entry in the financial transaction table in which the Fraud Flag is set to "Y", the payee is payee is identified and the corresponding entry in the fraud aggregation table is updated. For example, user 1 indicated that a financial transaction at Gap Store #34 was fraudulent. Using this information, the fraud score for entry in fraud aggregation table (304) that includes Gap Store #34 is incremented (or otherwise increased)).
detecting, within the request for analytics data, a transactions-based goal designated by the sub-merchant for a predetermined period of time; (Col 3 ln 1-2 FIGS. 2A-2C show flow charts detailing a method of identifying an origin of fraud Col 4 ln 43-47 If the user does not recognize being responsible for that particular financial transaction, the user may set the fraud flag to "YES." (18) In Step 204, the fraud detection system identifies the payee associated with the flagged financial transaction)
querying, subsequent to the receiving and based on the transactions-based goal, a transaction database of the acquirer processor computing system for the analytics data; (Col 4 ln 57-67 – Col 5 ln 1-6 Turning to FIG. 2B, in Step 210, the fraud detection engine identifies users in the financial transaction table for each financial transaction with a fraud flag set as "YES." In Step 212, the fraud detection engine obtains financial transactions for all users identified in Step 210. According to one or more embodiments of the invention, a user may have financial transaction information associated with one or more accounts, and those accounts may be associated with more than one financial institution. However, persons skilled in the art will appreciate that it may only be necessary to obtain financial transactions associated with the same account as the flagged financial transaction. In Step 214, the fraud detection engine groups financial transactions obtained in Step 212 in per-user sets. In Step 216, the fraud detection engine determines intersections between the per-user sets by analyzing payee and, optionally, dates of the financial transaction.)
transmitting the analytics data from the acquirer processor computing system to a sub-merchant computing system; and generating, for display on a screen of the sub-merchant computing system, an electronic dashboard presenting the analytics data (Col 5 ln 59-67 In Step 230, the fraud detection engine sends potential fraud notifications to the remaining users (i.e., excluding those users from Step 226) in the set regarding the transactions that correspond to the entries in the fraud alert table. Users may be alerted via e-mail, short message service (SMS), or any other means of communication over a network. By performing this notification, users are alerted to closely observe activity on the account associated with the financial transactions that fit an entry in the fraud alert table and may take action as they see appropriate to prevent future fraudulent activity on that account, such as closing an account or avoiding future transactions with the identified payee. Col 6 ln 62-67 Once the intersection and time span for the potential origin of fraud are identified, the time span and payee are stored in the fraud alert table (310). Subsequently, users 1 and 2 may be notified of the potential origin of fraud. The fraud alert table may be stored and updated as other users' financial transaction information is stored in the financial transaction table).

Although not explicitly taught by Del Favero, Tholome teaches: wherein the presented analytics data comprises a recommendation for achievement of a transactions-based goal (Col 33 ln 52-59 The bid recommendation module 125 can provide for display, the computed average bid value for the partition group as a bid recommendation to achieve the goals of the partition group … the bid recommendation module can determine other information based on one or more goals identified by the merchant).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Del Favero with the aforementioned teachings of Tholome with the motivation of facilitating achievement of goals (Tholome Col 33 ln 52-59). Further, one of ordinary skill in the art would have recognized that applying the teachings of Tholome to the system of Del Favero would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the generation of recommendations related to the goals.

As per claim 22, Del Favero teaches: wherein the transaction data received at the one or more point of sale terminals includes at least one of: personally identifiable information, payment vehicle data, customer data, geographic location data, product data, service data, merchant data, and sub-merchant data (Col 3 ln 51-57 In one embodiment of the invention, the financial transaction table (106) is configured to hold financial transaction information for users. More specifically, the financial transaction table (106) is configured to store information regarding the user, the payee, the date of the financial transaction, the amount of the financial transaction, and/or any additional information related to the financial transaction).

As per claim 23, Del Favero teaches: wherein the request for analytics data originates from the sub-merchant computing system and is transmitted to the payment facilitator computing system (Col 1 ln 55-63 comprising receiving financial transaction information associated with a user wherein the financial transaction information comprises a payee, obtaining a stored fraud score for the payee from a fraud aggregation table, obtaining a fraud score threshold associated with the payee, identifying the payee as a potential origin of fraud).

As per claim 26, Del Favero teaches: wherein in response to the request for analytics data, the acquirer processor computing system transmits the analytics data to the electronic dashboard, wherein the analytics data presented on the electronic dashboard includes at least one of: a heat map, a demographics report, a notification or a financial report (Col 5 ln 59-67 In Step 230, the fraud detection engine sends potential fraud notifications to the remaining users (i.e., excluding those users from Step 226) in the set regarding the transactions that correspond to the entries in the fraud alert table. Users may be alerted via e-mail, short message service (SMS), or any other means of communication over a network. By performing this notification, users are alerted to closely observe activity on the account associated with the financial transactions that fit an entry in the fraud alert table and may take action as they see appropriate to prevent future fraudulent activity on that account, such as closing an account or avoiding future transactions with the identified payee. Col 6 ln 62-67 Once the intersection and time span for the potential origin of fraud are identified, the time span and payee are stored in the fraud alert table (310). Subsequently, users 1 and 2 may be notified of the potential origin of fraud. The fraud alert table may be stored and updated as other users' financial transaction information is stored in the financial transaction table).

As per claim 30, this claim recites limitations substantially similar to those recited by claim 21, above; therefore, the same rejection applies. Additionally, Del Favero teaches: a memory having processor-readable instructions stored therein; and a processor configured to access the memory and execute the processor- readable instructions, which when executed by the processor configures the processor to perform plurality of functions (Col 9 ln 3-12 the invention may be implemented on virtually any type of computer regardless of the platform being used. For example, as shown in FIG. 6, a computer system (600) includes one or more processor(s) (602), associated memory (604) (e.g., random access memory (RAM), cache memory, flash memory, etc.), a storage device (606) (e.g., a hard disk, an optical drive such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, etc.), and numerous other elements and functionalities typical of today's computers).

As per claim 31, this claim recites limitations substantially similar to those recited by claim 22, above; therefore, the same rejection applies.

As per claim 32, this claim recites limitations substantially similar to those recited by claim 23, above; therefore, the same rejection applies.

As per claim 34, this claim recites limitations substantially similar to those recited by claim 26, above; therefore, the same rejection applies.

As per claim 38, this claim recites limitations substantially similar to those addressed by the rejection of claim 21, above; therefore, the same rejection applies. Additionally, Del Favero teaches: a memory having processor-readable instructions stored therein (Col 9 ln 3-12 a computer system (600) includes one or more processor(s) (602), associated memory (604) (e.g., random access memory (RAM), cache memory, flash memory, etc.), a storage device (606) (e.g., a hard disk, an optical drive such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, etc.), and numerous other elements).

As per claim 39, this claim recites limitations substantially similar to those recited by claim 22, above; therefore, the same rejection applies.

As per claim 40, this claim recites limitations substantially similar to those recited by claim 23, above; therefore, the same rejection applies.

Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 8799122 (Del Favero); in view of US 8935247 (Tholome); in view of US 2019/0139048 (Senci).

As per claim 24, Del Favero teaches: wherein the request for analytics data includes a unique sub-merchant identifier (Col 1 ln 55-63 …receiving financial transaction information associated with a user wherein the financial transaction information comprises a payee, obtaining a stored fraud score for the payee from a fraud aggregation table, obtaining a fraud score threshold associated with the payee… Col 5 ln 32-34 reviewing the date distribution of the intersecting financial transactions for a given payee and set the potential fraud window to encompass a majority of the financial transactions. Col 6 ln 31-34 a financial transaction at Gap Store #34 was fraudulent. Using this information, the fraud score for entry in fraud aggregation table (304) that includes Gap Store #34 is incremented (or otherwise increased)).

Although not explicitly taught by Del Favero, Senci teaches: a unique payment facilitator identifier [0044] … transaction data related to the purchase among the parties to the transaction, such as merchant bank 26, interchange network 28, and issuer bank 30. More specifically, during and/or after the clearing process, additional data, such as a time of purchase, a merchant name, a type of merchant, purchase information, user account information, a type of transaction, information regarding the purchased item and/or service, and/or other suitable information, is associated with a transaction and transmitted between parties [0046] As described above, the various parties to the payment card transaction include one or more of the parties shown in FIG. 1 such as, for example, user 22, merchant 24, merchant bank 26, interchange network 28 (also referred to herein as payment processor 28), issuer bank 30, and/or an issuer processor 21).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Del Favero with the aforementioned teachings of Senci with the motivation of identifying devices used in unauthorized payment transactions (Senci [0001]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Senci to the system of Del Favero would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of payment facilitator data.

As per claim 33, this claim recites limitations substantially similar to those recited by claim 24, above; therefore, the same rejection applies.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 8799122 (Del Favero); in view of US 8935247 (Tholome); in view of US 2016/03355649 (Ghosh).

As per claim 25, although not explicitly taught by Del Favero, Ghosh teaches: wherein the request for analytics data is initiated by the sub-merchant via a gesture, such as: zooming in, clicking on a mouse, or change in geographic location ([0073] …a user, via a client system (e.g., a user computing device) and user interface, may click on a notification provided by the merchant analytics computing device indicating that an impact event has been identified for a sector. The client system then sends the input to the merchant analytics computing device. Upon receiving the input, the merchant analytics computing device retrieves from the database content which is related to the identified impact event based on the identifier of the impact event and/or other information [0164] In some embodiments, the UI includes analysis window 1866. Analysis window 1866 includes additional information determined by the merchant analytics computing device to correspond to the identified impact event as described in the Trend Analysis Phase. In some embodiments, the UI displays analysis window 1866 when a user clicks on, hovers over, and/or otherwise selects an alert icon 1860, 1862, 1864. The information included in analysis window 1866 corresponds with the identified impact event to which the alert icon 1860, 1862, 1864 corresponds. When a user clicks on, hovers over, and/or otherwise selects a different alert icon 1860, 1862, 1864, analysis window 1866 is updated to display the additional information determined by the merchant analytics computing device to correspond to that identified impact event).
One of ordinary skill in the art would have recognized that applying the teachings of Ghosh to the system of Del Favero would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of click interactions to initiate an analysis.

Claims 27-29 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 8799122 (Del Favero); in view of US 8935247 (Tholome); in view of US 2009/0248524 (Defoy).
 
As per claim 27, although not explicitly taught by Del Favero, Defoy teaches: determining, by the acquirer processing computing system, if there are any regions on the electronic dashboard where there is empty space ([0050] The algorithm will, for example, detect the screen resolution of a user to be 1024.times.768 pixels and therefore serve this user an ad of standard size (e.g. 120.times.600 skyscraper). If the algorithm detects a resolution of 1680.times.1050, it will recognize that a larger amount of software space remains unused by the software and will therefore serve the user a larger ad (e.g. 160.times.600 wide skyscraper) and/or additional ads. The algorithm has also been conceived to ensure that a user's screen is not over saturated with ads; that is to say it will serve smaller ads to a user who has a lesser amount of unused space on his/her screen. It has also been conceived to maximize advertising revenues for the software publisher).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Del Favero with the aforementioned teachings of Defoy with the motivation of ensuring screen space is not oversaturated with content (Defoy [0050]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Defoy to the system of Del Favero would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the detection of unused space.

As per claim 28, although not explicitly taught by Del Favero, Senci teaches: presenting ... unrequested analytics data  ([0075] …The flag, risk factor, or alert may, in various embodiments, be provided to the merchant computing devices, including merchant computing device 180, in response to a request by one or more of the merchant computing devices, such as by merchant computing device 180, for the flag, risk factor, or alert. Similarly, in some embodiments, the flag,risk factor, or alert may simply be pushed or provided by fraud detection computing device 150 to one or more merchant computing devices, such as merchant computing device 180, absent any request by the plurality of merchant computing devices).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Del Favero with the aforementioned teachings of Senci with the motivation of identifying devices used in unauthorized payment transactions (Senci [0001]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Senci to the system of Del Favero would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the display of analytics information.

Although not explicitly taught by Del Favero, Defoy teaches: presenting, responsive to detecting empty space on the electronic dashboard, … analytics data  ([0050] The algorithm will, for example, detect the screen resolution of a user to be 1024.times.768 pixels and therefore serve this user an ad of standard size (e.g. 120.times.600 skyscraper). If the algorithm detects a resolution of 1680.times.1050, it will recognize that a larger amount of software space remains unused by the software and will therefore serve the user a larger ad (e.g. 160.times.600 wide skyscraper) and/or additional ads. The algorithm has also been conceived to ensure that a user's screen is not over saturated with ads; that is to say it will serve smaller ads to a user who has a lesser amount of unused space on his/her screen. It has also been conceived to maximize advertising revenues for the software publisher).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Del Favero with the aforementioned teachings of Defoy with the motivation of ensuring screen space is not oversaturated with content (Defoy [0050]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Defoy to the system of Del Favero would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the detection of unused space.

As per claim 29, although not explicitly taught by Del Favero, Defoy teaches: sending, from the acquirer processor computing system, blocks of data comprising pixel information to the sub-merchant computing system; and receiving, at the acquirer processor computing system, other blocks of data comprising pixel information, from the sub-merchant computing system ([0049] …in software by detecting the amount of available or unused space on a user's screen that can be utilized to display [0050] The algorithm will, for example, detect the screen resolution of a user to be 1024.times.768 pixels and therefore serve this user an ad of standard size (e.g. 120.times.600 skyscraper). If the algorithm detects a resolution of 1680.times.1050, it will recognize that a larger amount of software space remains unused by the software and will therefore serve the user a larger ad (e.g. 160.times.600 wide skyscraper) and/or additional ads. The algorithm has also been conceived to ensure that a user's screen is not over saturated with ads; that is to say it will serve smaller ads to a user who has a lesser amount of unused space on his/her screen. It has also been conceived to maximize advertising revenues for the software publisher).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Del Favero with the aforementioned teachings of Defoy with the motivation of ensuring screen space is not oversaturated with content (Defoy [0050]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Defoy to the system of Del Favero would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the detection of unused space.

As per claim 35, this claim recites limitations substantially similar to those addressed by the rejection of claim 27, above; therefore, the same rejection applies.

As per claim 36, this claim recites limitations substantially similar to those addressed by the rejection of claim 28, above; therefore, the same rejection applies.

As per claim 37, this claim recites limitations substantially similar to those addressed by the rejection of claim 29, above; therefore, the same rejection applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0292794 (Sedayao) – discloses a system that tracks goals and provides recommendations for achieving goals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683